                  IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION
 IN RE RICHARD M. OSBORNE, SR.         CASE NO. 17-17361
                   Debtor              JUDGE ARTHUR I. HARRIS
                                       CHAPTER 11

   NOTICE OF HEARING ON FIRST INTERIM APPLICATION OF FREDERIC P. SCHWIEG, ESQ.
 ATTORNEY AT LAW FOR APPROVAL OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
                AS COUNSEL FOR DEBTOR AND DEBTOR IN POSSESSION
         Frederic P. has moved the Court an order approving this first interim application for attorney’s fees a as
counsel to Richard M. Osborne, Sr. as debtor and debtor-in-possession (“Debtor”) in the amount of $33,210 and
expenses of $288.70 and allowing him $33,498.70 as an administrative expense against the bankruptcy estate to be
paid by the debtor. (“Motion”). A copy of the Motion may be obtained from Mr. Schwieg..

        Your Rights May be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

         If you do not want the court to grant the relief requested in the Motion then on or before July 9, 2019, you
or your attorney must:

        File with the court a written request for a hearing and an answer, explaining your position at: United States
Bankruptcy Court, Howard M. Metzenbaum United States Court House, 201 Superior Avenue, Cleveland, Ohio
44114

          If you mail your response to the court for filing, you must mail it early enough so that the court will receive
it on or before the date stated above.

         And attend the hearing scheduled to be held on July 16, 2019 at 11:00 A.M. before the Honorable Judge
Arthur I. Harris in Courtroom 1A, Howard M. Metzenbaum United States Court House, 201 Superior Avenue,
Cleveland, Ohio 44114.

        If you or your attorney does not take these steps, the court may decide that you do not oppose the Motion
and may enter an order granting that relief.
        Dated June 11, 2019

                                                       /S/ Frederic P. Schwieg, Esq.
                                                       Frederic P. Schwieg, Esq. (0030418)
                                                       2705 Gibson Dr
                                                       Rocky River, OH 44116-3008
                                                       (440) 499-4506
                                                       Fax (440) 398-0490
                                                       fschwieg@schwieglaw.com
                                                       Attorney for Debtor




FEE APP3-19-06-1




17-17361-aih         Doc 467        FILED 06/11/19           ENTERED 06/11/19 15:17:47                   Page 1 of 3
                                         CERTIFICATE OF SERVICE

I hereby certify that a copy of this Notice Of Hearing was electronically transmitted on or about the date filed via
the Court’s CM/ECF system to the following who are listed on the Court’s Electronic Mail Notice list or was served
by U.S. mail, postage prepaid, or certified mail on the persons below as indicated below.
Electronic Mail Notice List
Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Intervenor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings &
Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com


FEE APP3-19-06-1




17-17361-aih        Doc 467        FILED 06/11/19          ENTERED 06/11/19 15:17:47                 Page 2 of 3
Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, kslatinsky@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com;toolejr82560@notify.bestcase.com


Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov
                                                     /s/ Fred Schwieg
                                                     Frederic P. Schwieg




FEE APP3-19-06-1




17-17361-aih        Doc 467       FILED 06/11/19          ENTERED 06/11/19 15:17:47      Page 3 of 3
